Citation Nr: 0613513	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for gouty arthritis with degenerative joint disease 
of the feet bilaterally, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran, who served on active duty from November 1981 to 
November 2001.  

This case comes before the Board on appeal from a rating 
decision of December 2001, by the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Louis, Missouri.  
The claim has since been transferred to the Muskogee RO for 
processing.  The issues on appeal included entitlement to 
service connection for a respiratory disorder and entitlement 
to an evaluation in excess of 20 percent for gouty arthritis.  

The appellant testified at a hearing using videoconference 
techniques before a Veterans Law Judge sitting at Washington, 
DC, in July 2003, and the appellant proffering testimony via 
electronic media devices sitting in Muskogee.  A transcript 
of that hearing was produced and has been included in the 
claims folder for review.  

Following the appellant's testimony, the Board determined 
that additional information was needed.  Hence, both issues 
were remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  One of the reasons why the claim 
was remanded was for the purpose of obtaining medical 
evaluations of the veteran.  Said evaluation occurred in 
December 2004.  

On the basis of that examination, the AMC granted service 
connection for a respiratory condition and assigned a 
disability evaluation.  See VA Form 21-6796, Rating Decision, 
June 28, 2005.  This is considered a full grant of benefits 
and as such, this issue is no longer before the Board on 
appeal.  With respect to the other issue involving gouty 
arthritis, the AMC granted an increased evaluation - a 40 
percent disability evaluation was assigned.  The effective 
date of the 40 percent rating was determined to be December 
1, 2001.  This is not a full grant of the benefit sought on 
appeal because a higher rating is available.  Regarding a 
claim for an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue remains 
before the Board on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's gouty arthritis is manifested by four or 
more incapacitating episodes per year and the symptoms are 
productive of severe impairment of health, but without 
evidence of total incapacity.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no higher, for 
gouty arthritis to include degenerative joint disease of the 
feet bilaterally have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1- 
4.14, 4.104, Diagnostic Code 5017 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 

The Board finds that the Agency of Original Jurisdiction 
(AOJ), along with the Appeals Management Center, has 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision with regard to the issue of entitlement 
to an increased evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2005).  With respect to the issue before the Board, the 
appeal does stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran has been assigned a 40 percent disability 
evaluation pursuant to the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Codes 5017 and 5002 (2005).  Under 
Diagnostic Code 5017, gout is rated under the criteria for 
rheumatoid arthritis, which is Diagnostic Code 5002.  See 38 
C.F.R. Part 4 (2005).  Rheumatoid arthritis as an active 
process with constitutional manifestations associated with 
active joint involvement that is totally incapacitating 
warrants a 100 percent disability rating.  Where there is 
less symptomatology than the criteria for a 100 percent 
rating but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods a 60 percent evaluation will be assigned.  
A 40 percent disability evaluation will be awarded where the 
symptom combinations are productive of definite impairment of 
health objectively supported by examination findings or there 
are incapacitating exacerbations occurring three or more 
times a year.  One or two exacerbations a year in a well-
established diagnosis warrant a 20 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5002 (2005).  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. Part 4, Diagnostic Code 5002 (2005).  

As reported above, the veteran underwent a VA medical 
examination in December 2004.  The examiner noted that the 
veteran's claims folder had been reviewed prior to the 
examination.  Upon completion of the examination, the 
examiner provided a diagnosis of gouty arthritis.  It was 
further written:

There is no evidence of weight loss, 
anemia or severe impairment of health.  
There is severely incapacitating 
exacerbations that occur four or more 
times a year lasting up to three days.  
These exacerbations cause severe 
functional limitations.  

Additionally, the examiner found that the veteran had normal 
range of motion of the elbows, knees, feet, and ankles.  The 
examiner also found that when the veteran's gout "flared 
up", he suffered from mild functional limitations.  The 
veteran's disability was not, however, found to be totally 
incapacitating.

In conjunction with the his claim, the veteran's VA treatment 
records along with his post-service non-VA medical records 
have been obtained and included in the claims folder for 
review.  These records do show repeated complaints of and 
treatment for the veteran's gout.  During non-active stages, 
they also indicate that the veteran has full range of motion 
of the affected musculoskeletal system, with no instability, 
tenderness, or weakness, although there is some swelling and 
pain.  However, these same records, stemming from 2001 to the 
present, do not insinuate or show that the veteran's gout has 
rendered him totally incapacitated.  The Board would add that 
when the veteran provided testimony before it in July 2003, 
he never insinuated that his disability totally incapacitated 
him.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2005).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that a 60 percent disability 
evaluation for gouty arthritis to include degenerative joint 
disease of the feet bilaterally is warranted.  

In arriving at the above determination, the Board has 
considered the history of the veteran's disability, as well 
as the current clinical manifestations and the effect gout 
may have on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  The nature of the original disability 
has been reviewed, as well as the functional impairment that 
can be attributed to pain and weakness.  See 38 C.F.R. § 
4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, at 
204-07 (1995).  The Board finds that the veteran's gout is 
not, however, productive of additional functional loss due to 
pain or weakness, which has not been already contemplated by 
the evaluation assigned by the Board via this decision.  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 60 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Further, 
while the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that his request for an 
evaluation in excess of 60 percent, which would require total 
incapacity, must be denied.

In reaching the above determination, the Board considered 
whether the veteran's gouty arthritis standing alone presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment beyond that interference contemplated in the 
assigned ratings or frequent periods of hospitalization, due 
solely to the veteran's disability, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

A 60 percent disability evaluation for gouty arthritis to 
include degenerative joint disease of the feet bilaterally is 
granted, subject to the controlling criteria applicable to 
the payment of monetary awards.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


